Citation Nr: 0018553	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-03 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 



INTRODUCTION

The veteran had active military service from February 1956 to 
December 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles, California Regional Office 
(RO).  The veteran perfected an appeal of the September 1998 
decision.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. The veteran currently has Level I hearing acuity in the 
right ear and Level II hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.85, 4.87, Tables 
VI, VII, Diagnostic Code 6100 (effective before and after 
June 10, 1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Review of the service medical records indicates that from 
December 1956 to November 1957 the veteran received treatment 
on numerous occasions for draining ears and impaired hearing.  

A November 1957 separation examination revealed purulent 
discharge by both ears, with marginal perforation on the left 
ear and the tympanic membrane was almost missing on the right 
ear.  Diagnoses were bilateral supporative otitis media, 
mastoiditis, and bilateral conducive deafness.  

In written correspondence dated in January 1958, a private 
physician, J.R. Casanova-Diaz, M.D., reported that the 
veteran had bilateral otitis media, much worse on the left 
side and a hearing impairment more so by the right ear.  He 
found that the otitis media condition was severe and the 
resulting deafness was progressive.  

In February 1958, the veteran underwent a VA audiometric 
examination which showed that the average pure tone threshold 
average for the right ear was 27 decibels and 25 decibels for 
the left ear.  An otoscopic examination revealed chronic 
middle ear purulent discharge and open perforations of both 
tympanic membranes.  

In March 1963, the veteran underwent another VA audiometric 
examination which showed that at three frequencies the 
average pure tone threshold average for the right ear was 28 
decibels and 30 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 98 percent in the 
right ear and of 98 percent in the left ear.  After a 
comprehensive audiological examination, the veteran was 
diagnosed with otitis media purulent, chronic, bilateral with 
intermittent discharge and secondary partial deafness.  

A January 1968 VA audiometric examination showed that the 
average pure tone threshold average for the right ear was 32 
decibels and 28 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 98 percent in the 
right ear and of 98 in the left ear.  Diagnoses were otitis 
media, bilateral, chronic and deafness, partial, bilateral, 
conducive type.  

In October 1972, the veteran underwent another VA audiometric 
examination which indicated that the average pure tone 
threshold average for the right ear was 24 decibels and 14 
decibels for the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 94 
percent in the left ear.  Diagnoses were otitis media, 
bilateral, chronic and deafness, partial, bilateral, 
conducive type.

VA Medical Center (VAMC) outpatient treatment records from 
July to August 1981 show that the veteran received treatment 
for decreased hearing loss in both ears.  

A November 1981 VA audiometric examination indicated that the 
average pure tone threshold average for the right ear was 46 
decibels and 30 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and of 94 percent in the left ear.

A February 1982 rating action notes that the veteran's 10 
percent disability evaluation from February 1973 for hearing 
loss was reduced to zero percent from May 1982 because it was 
overevaluated.  

In September 1995, the veteran underwent a VA audiometric 
examination which revealed audiological findings, pure tone 
thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
40
30
35
LEFT
50
55
40
55
65

The average puretone threshold average for the right ear was 
37 decibels and 53 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability 94 percent in 
the right ear and of 96 percent in the left ear.  Diagnoses 
was bilateral mixed hearing loss that was mild to moderate in 
the right ear and mild to moderately-severe in the left ear.  

VAMC outpatient treatment records dated from September to 
October 1995 show an impression of moderately-severe to mild 
mixed hearing loss in the right ear and moderately-severe to 
profound mixed hearing loss in the left ear.  

VAMC outpatient treatment records from May 1998 indicate that 
the veteran had complaints of decreased hearing loss and a 
slight discharge emanating from both ears.  Impression was 
that since September 1995, hearing loss in the right ear had 
decreased by 10 to 30 decibels from 500 Hertz to 8000 Hertz 
and hearing loss in the left ear was essentially unchanged.  

In July 1998, the veteran underwent a private audiometric 
examination which revealed audiological findings, pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
55
55
50
LEFT
55
60
45
60
65


The average puretone threshold average for the right ear was 
56 decibels and 58 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability 100 percent in 
the right ear and of 100 percent in the left ear.  Diagnosis 
was flat moderate sensorineural hearing loss bilaterally.  

In a March 1999 VA Form 9 Substantive Appeal, the veteran 
stated that he was demoted to a lesser paying position as a 
result of his hearing loss.  

In a November 1999 statement, a representative from the VAMC 
indicated that no additional treatment records could be 
located for the veteran.  

II. Laws and Regulations

The veteran's increased rating claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on the veteran's 
contention regarding the increased severity of his service-
connected bilateral hearing loss.  See Jones v. Brown, 7 Vet. 
App. 134 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), codified 
in 38 C.F.R Part 4, represent the average impairment of 
earning capacity resulting from disability.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  

Effective June 10, 1999, during the pendency of this appeal, 
the VA's Rating Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25208, 25209 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  The United States Court of Appeals for 
Veterans Claims (Court) has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  In a January 2000 Supplemental Statement of the 
Case, the RO noted that the veteran's bilateral hearing loss 
was evaluated under the new criteria which became effective 
in June 1999.  

Prior to June 10, 1999, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective prior to June 10, 
1999).

It has been recognized by the Court that the assignment of a 
disability rating for hearing impairment is derived by a 
purely mechanical application of the Rating Schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Thus, although the veteran believes his hearing 
acuity has diminished, it must be concluded that the evidence 
as a whole does not warrant an increased (compensable) 
disability evaluation. 

In this case, the competent medical evidence of record 
reveals literal designations of Level I hearing acuity in the 
right ear and Level II hearing acuity in the left ear.  See 
38 C.F.R. § 4.87, Table VI (effective prior to June 10, 
1999).  Therefore, the Board finds entitlement to an 
increased (compensable) rating under the old rating criteria 
is not warranted.

The current version of the Rating Schedule provides a table 
for rating purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 64 Fed. Reg. 25208 and 
25209, 38 C.F.R. § 4.85 (effective June 10, 1999).  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear, but when impaired hearing is service-connected in only 
one ear the non-service-connected ear is assigned a Roman 
Numeral designation of I, unless the claim involves bilateral 
total deafness.  Id.

Under the current version of the Rating Schedule, the Board 
finds that the results of the veteran's most recent 
audiometric testings do not demonstrate that the veteran's 
bilateral hearing loss warrants an increased (compensable) 
disability evaluation under the Rating Schedule.  The most 
recent valid audiometric test results in literal designations 
of Level I hearing acuity in the right ear and Level II 
hearing acuity in the left ear.  See 38 C.F.R. § 4.87, Table 
VII.  The application of the Rating Schedule as described in 
Lendenmann establishes no more than a noncompensable rating 
for bilateral hearing loss.  As such, the Board finds that an 
increased (compensable) evaluation for bilateral hearing loss 
under either the old or current version of the Rating 
Schedule is not warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for an increased (compensable) rating for bilateral 
hearing loss.

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1999).  There is no objective evidence that this service- 
connected disability presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.




_____________________________________
A. BRYANT
Member, Board of Veterans' Appeals


 

